DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               BILL BOIVIN,
                                 Appellant,

                                     v.

                          DANIEL BENAYOUN,
                               Appellee.

                               No. 4D21-695

                           [November 3, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John Hurley, Judge; L.T. Case No. CONO20-018274.

  Melissa Dacunha of Law Office of Melissa Dacunha, P.A., Doral, for
appellant.

   No appearance for appellee.

PER CURIAM.

    Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (holding that “[w]ithout a record of the trial
proceedings, the appellate court can not properly resolve the underlying
factual issues so as to conclude that the trial court’s judgment is not
supported by the evidence or by an alternative theory,” and “[w]ithout
knowing the factual context, neither can an appellate court reasonably
conclude that the trial judge so misconceived the law as to require
reversal”); Esaw v. Esaw, 965 So. 2d 1261, 1264 (Fla. 2d DCA 2007) (“The
most salient impediment to meaningful review of the trial court’s decision
is not the absence of findings, but the absence of a transcript.”). See also
Plakhov v. Serova, 126 So. 3d 1221, 1223 (Fla. 4th DCA 2012) (where
landlord and tenant both failed to comply with the proper statutory notice
requirements, they were “free to litigate over their entitlement to the
security deposit without leaping any procedural hurdles”).

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2